Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 26 and 28-50 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record teaches  wireless communication device  having a plurality of structures configured to enable structural, functional or cosmetic functions associated with the wireless communication device comprises a transmitter circuitry and an antenna structure communicatively coupled to the transmitter circuitry and configured to radiate at a predefined radiation frequency, the antenna structure comprises a first plate of having a first set of structures of the plurality of structures and a second plate spaced apart from and partially overlapping the first plate, and of having a second set of structures of the plurality of structures and an excitation component coupled between the first plate and the second plate; however the prior fails to teach the first plate, the second plate and at least a part of the excitation component form a tank circuit having a resonant frequency comprising the predefined radiation frequency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845